DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The closes prior art of record Haddick et al (pub # 20120062445) teaches A head-mounted display device, (Figs. 21 and 22 as well as paragraph 0137, augmented reality eyepiece 2100).  
the device comprising: 
a body part (Figs. 21 and 22 as well as paragraph 0137, frame 2102). 
comprising a power supply unit that supplies power; (paragraph 0131, eyepiece may be powered by any power supply).
(Fig. 21 and paragraph 0137, orifice 2126 for mounting headstrap 2142).
a length adjustment part comprising a movable member mounted on the fixing frame to be movable along the guide member, (Fig. 21 and paragraph 0372, one or more adjustable wrap).
However Haddick et al nor any of the other prior art of record teaches or renders obvious and a shape memory alloy spring part that is mounted on the movable member and moves the movable member by being contracted according to current applied from the power supply unit; and a headband part mounted on the movable member and moved according to the movement of the movable member to thereby fit a head size of a human body, wherein the shape memory alloy spring part comprises a first spring part coupled to a first region of the fixing frame adjacent to the guide member, and a second spring part coupled to a second region of the fixing frame spaced apart from the first region with the guide member between the first region and the second region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624